DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s election with traverse of Group I (Claims 1, and 11-14) directed to a multivalent Dectin-2 stimulating agent, and the species of (i) an anti-Dectin-2 antibody, or an antigen-binding region thereof, and (ii) a TLR agonist, in the reply filed on 12/17/2021 is acknowledged. Claims 19, 36, 53-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 12/17/2021.
The traversal is on the ground(s) that the groups can be searched and examined together without undue burden.
This is not found persuasive because search burden is not a standard for the Restriction Requirement of national stage entry (371) applications. The Restriction Requirement for this national stage entry (371) application is based on the lack of unity of the claims of the invention.
	During a telephone conversation with Kyle A. Gurley on 2/3/2022 a provisional election was made without traverse to prosecute the species of (i) TLR 7/8 agonist, and (ii) 1-(4-aminobutyl)-2-butyl1-imidazo[4,5-c]quinoline-4-amine.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-14 are withdrawn from further 
Claims 1, 11-14, 19, 36, and 53-65 are pending.

Claims 1, and 11-12 are under examination.

Priority
	This application is a national stage entry (371) of PCT/US2018/039868, which claims priority from U.S. provisional application, 62526266, filed 6/28/2017, which is acknowledged.

Information Disclosure Statement
	Applicant’s IDSs submitted 10/14/2020, 2/12/2021, 4/2/2021, 4/16/2021, 9/14,2021, 12/29/2021, 2/4/2022 have been acknowledged and considered. Signed copies are attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	For this rejection, claim 1 is interpreted as a multivalent Dectin-2 stimulating agent, comprising: (a) any anti-Dectin-2 antibody, or an antigen-binding region thereof, that binds to Dectin-2 and stimulates Dectin-2 signaling; and (b) a TLR agonist, wherein (a) and (b) are conjugated to one another. However, the instant specification has not disclosed and the art does not teach the genus of antibodies that binds to Dectin-2 and stimulates Dectin-2 signaling.
	All the claims directly or indirectly depend on claim 1.
	The specification discusses treatment with Dectin-2 activating antibodies and glycoconjugates in Example 4, and Figures 6A and 6B. However, the specification does not disclose any actual examples of Dectin-2 activating antibodies. The specification does not disclose structure or the sources of antibodies.
	A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a 
	The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.
	In the instant case, the art does not teach and the specification fails to provide sufficient descriptive information, such as definitive structural or functional features that are common to the broad claimed genus of antibodies that binds to Dectin-2 and stimulates Dectin-2 signaling. 
	Further, the state of the art at the time the application was filed discloses “Dectin-2 blockade by antagonistic monoclonal antibodies” (Chen, MH., Huang, MT., Yu, WK. et al. Antibody blockade of Dectin-2 suppresses house dust mite-induced Th2 cytokine production in dendritic cell- and monocyte-depleted peripheral blood mononuclear cell co-cultures from asthma patients. J Biomed Sci 26, 97 (2019)), indicating that at the time the application was filed, there were both agonist and antagonist anti-Dectin-2 antibodies known in the arts.
	Thus, the instant specification and the art do not provide sufficient information for a skilled artisan to predict the structural and functional properties of a genus of antibodies that that binds to Dectin-2 and stimulates Dectin-2 signaling.
	Further, the instant specification does not describe the structural features shared by members of the genus of antibodies that binds to Dectin-2 and stimulates Dectin-2 signaling.
	Additionally, the specification does not provide a representative number of antibodies that represent the genus of antibodies that binds to Dectin-2 and stimulates Dectin-2 signaling. supra, even antibodies that bind the same antigen may either be agonistic or antagonistic. Thus, a claimed genus of “any” antibody that binds to Dectin-2 and stimulates Dectin-2 signaling is necessarily extremely large and structurally diverse. Thus, the description in the instant specification cannot be representative of the genus. Further, the state of the art at the time the application was filed shows that there were both agonist and antagonist anti-Dectin-2 antibodies known in the arts. With only the discussion of antibodies in the instant Specification, it cannot be said that the applicant was in possession of all antibodies that binds to Dectin-2 and stimulates Dectin-2 signaling, which were unknown at the time.
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”. Page 1117. The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath, page 1116). As discussed above, even though the Applicant proposes a genus of antibodies that binds to Dectin-2 and stimulates Dectin-2 signaling, the skilled artisan cannot predict the detailed chemical structure of a genus of antibodies that binds to Dectin-2 and stimulates Dectin-2 signaling. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	In this case, the variation encompassed by the present claims is large and the specification does not establish any representation of the claimed genus. Neither does the disclosure provide sufficient evidence in regards to antibodies with the claimed function of binding to Dectin-2 and stimulating Dectin-2 signaling. The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus. Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baylor (US20120039916A1, published 2/16/2012), further in view of Robinson (J Exp Med (2009) 206 (9): 2037–2051., published 8/24/2009).
	Baylor teaches a composition comprising: an anti-dendritic cell (DC)-specific antibody or binding fragment thereof conjugated to a TLR agonist; and at least one antigen, wherein the antigen and the agonist are effective to produce an immune response in a human or animal subject in need of immunostimulation.
	Baylor teaches the TLR agonist is a TLR7 agonist.
	Baylor does not teach the antibody is an anti-Dectin-2 antibody that stimulates Dectin-2 signaling. 
	This deficiency is made up for by Robinson.
	Robinson teaches Dectin-2 is a Syk-coupled receptor in DCs. Robinson teaches anti-Dectin-2 antibodies. Robinson further teaches that contact of DCs with the anti–Dectin-2 antibodies induced phosphorylation of Syk and of ERK, p38, and JNK MAPKs, and in addition, overnight stimulation with plated anti–Dectin-2 induced accumulation of high levels of IL-2, IL-10, and TNF in culture supernatants.
	It would be obvious to modify the composition of Baylor to further comprise the anti-Dectin-2 antibody of Robinson. One of ordinary skill in the arts would have been motivated to do so, as Baylor teaches a composition comprising: an anti-dendritic cell (DC)-specific antibody or binding fragment thereof conjugated to a TLR agonist; and at least one antigen, wherein the in need of immunostimulation, and Robinson teaches Dectin-2 is a Syk-coupled receptor in DCs, and Robinson’s anti–Dectin-2 induced accumulation of high levels of IL-2, IL-10, and TNF.
	Thus, the limitations of a multivalent Dectin-2 stimulating agent, comprising: (a) an anti-Dectin-2 antibody, or an antigen-binding region thereof, agent that binds to Dectin-2 and stimulates Dectin-2 signaling; and (b) a TLR agonist, wherein (a) and (b) are conjugated to one another, wherein the TLR agonist is a TLR7/8 agonist are met.
Claims 1, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baylor (US20120039916A1, published 2/16/2012), further in view of Robinson (J Exp Med (2009) 206 (9): 2037–2051., published 8/24/2009) and Wightman (US 2004/0258698 A1, published 12/23/2004).
	The teachings of Baylor and Robinson in regards to claims 1 and 11 are discussed supra.
	Baylor and Robinson do not teach the TLR 7/8 agonist is 1-(4-aminobutyl)-2-butyl-1H-imidazo[4,5-c]quinolin-4-amine
	This deficiency is made up for by Wightman.
	Wightman teaches a TLR agonist, T785, in Example 19 (paragraph [0002]; paragraph [0025]; paragraph [0056}; paragraph [0114]; paragraph [0211], Example 19; paragraph [0244]). TLR agonist T785 can also be referred to as 1-(4-aminobutyl)-2-butyl-1H-imidazo[4,5-c]quinolin-4-amine, as defined by Applicant (Specification, Pg. 27, line 21). 
	Wightman further teaches that 1-(4-aminobutyl)-2-butyl-1H-imidazo[4,5-c}quinolin-4-amine of Example 19 induces significant amounts of IFNα (paragraph [0244]). Wightman not induce significant amounts of either interferon alpha or tumor necrosis factor alpha.
	It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the stimulating agent of Baylor and Robinson to further comprise the TLR agonist T785 of Wightman. The motivation would have been to induce cytokines as Wightman teaches that 1-(4-aminobutyl)-2-butyl-1H-imidazo[4,5-c}quinolin-4-amine induces significant amounts of cytokines. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SUNG MIN YOON/Examiner, Art Unit 1643  

/HONG SANG/Primary Examiner, Art Unit 1643